 MORRISON CAFETERIAS CONSOLIDATED, INC., ETC:139I shall therefore recommend that Carpenters cease and desist from giving membersmisleading answers to the latters' inquiries concerning possible penalties that mightbe inflicted by Carpenters if its members or members of affiliates should decide towork behind the picket line of another union, and I shall recommend that Carpenterspost the notice marked "Appendix A," [Board's Appendix substituted for TrialExaminer's Appendix], explaining members' rights.On the evidence, I do not feelthat there is any danger that Carpenters, in the future, will commit unfair laborpractices generally or with regard to, other employers; so I shall limit my recom-mended cease and desist order to the type of unfair labor practices herein found.Since I have found that Operating Engineers have engaged in unfair labor prac-ticeswithin the meaning of Section 8(b) (4) (i) and (ii) (B), I shall recommendthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act. In my opinion, an order proscribing unlawfulconduct, not only with respect to the employers herein involved but with respectto any other person within the jurisdiction of Operating Engineers, is warranted onthe evidence in the case.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.The Joint Venture is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Jarman is engaged in an industry affecting commerce within the meaning ofSection 2 (6) and (7) of the Act.3.Each Respondent is a labor organization within the meaning of Section 2(5)of the Act.4.By inducing and encouraging employees of the Joint Venture and Jarman toengage in a strike or a refusal in the course of their employment to perform services,with an object of forcing or requiring the Joint Venture to cease using concrete of,or to cease doing business with, Utah Sand and Gravel Products Corp., Carpentersand Operating Engineers have engaged in unfair labor practices within the meaningOf Section 8(b) (4) (i) (B) of the Act.5.By threatening, coercing, and restraining the Joint Venture and members thereofwith an object of forcing or requiring the Joint Venture and members thereof tocease using concrete of, or to cease doing business with, Utah Sand and Gravel,Operating Engineers has engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.Teamsters has not engaged in unfair labor practices within the meaning ofSection 8(b) (4) (i) (B) of the Act.[Recommended Order omitted from pulblication.IMorrison Cafeterias Consolidated,Inc., and Morrison CafeteriaCompany of Little Rock,Inc.andHotel-Motel,.RestaurantEmployees Union,Local No. 200,Hotel and Restaurant Em-ployees and Bartenders International Union,AFL-CIO.CasesNos. 26-CA-1514 and 26-CA-15,00.August 4, 1964DECISION AND ORDEROn April 22, 1964, Trial Examiner A. Bruce Hunt issued his Deci-sion in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner's148 NLRB No. 15. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision.The Trial Examiner also found that the Respondents hadnot engaged in certain other unfair labor practices, and recommendedthat the allegations of the complaint pertaining thereto be dismissed.Thereafter, the Respondents filed exceptions to the TrialExaminer'sDecision and a memorandum in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and memorandum, and the en-tire record in these cases, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and ordersthat the Respondents, their officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder.IMember Leedom adopts the TrialExaminer'sRecommended Order because the Re-spondentsin this case clearly constitute a single employer, unlike the situation inDarling-ton ManufacturingCompany,et al., 139 NLRB 241, where he dissented In part, at 262,in view ofhis disagreement with the majority's single-employer finding.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding involves allegations that the Respondents,Morrison CafeteriasConsolidated, Inc., andMorrison Cafeteria Company of Little Rock, Inc. (hereincalled,respectively,Morrison Consolidated and Morrison Little Rock),violated Sec-tion 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended,29 U.S.C.,Sec.151,et seq.1On September 25 and 26, 1963, Trial ExaminerA. Bruce Hunt conducted a hearing at Little Rock,Arkansas,at which all partieswere represented by counsel.Upon the entire record, and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.THE RESPONDENTSMorrison Consolidated,a Florida corporation,has its general offices in Tampa.Through subsidiary corporations, it operates cafeterias and restaurants in variousSouthern and Southwestern States.Morrison Little Rock, a subsidiary, is anArkansas corporation which operated a cafeteria in Little Rock prior to April 20,1963, as detailed hereinafter.At all times material,the Respondents constituted asingle integrated enterprise with common officers and directors who administered acommon labor policy.During a 12-month period preceding August 1963,the Re-x Thecharges werefiled on April15, 22,and 30 and August 7, 1963. The complaintwas issuedon August 16, 1963. MORRISON CAFETERIAS CONSOLIDATED, INC,., ETC.141spondents had a gross volume of business exceeding $500,000.Duringthe sameperiod, the Respondents purchased goods valued in excess of $50,000 which wereshipped to the cafeteria in Little Rock directly from points outside Arkansas. Thereisno dispute, and I find, that at times material the Respondentswere engaged incommerce within the meaning of the Act.II.THE UNIONHotel-Motel, Restaurant Employees Union,LocalNo. 200,Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,herein called the Union,is a labor organization which admitted to membership persons employed by MorrisonLittle Rock when thatRespondent operated a cafeteria.III.THE UNFAIR LABOR PRACTICESA. BackgroundInMorrison Cafeteria Company of Little Rock,Inc.,135 NLRB 1327,the Boardfound that during 1961,the year in which Morrison Little Rock opened its cafeteria,thatRespondent violated Section 8(a) (1) and(3) of theAct byinter aliadis-charging Cololsees Bowers and Leonard Montgomery.On January 10,1963, theCourt of Appeals for the Eighth Circuit enforced the Board'sOrder,311 F.2d 534.Within a month,Bowers and Montgomery were reinstated in their former jobs aswaiters.B. The issuesMorrison Little Rock remained in business less than 3 months after the reinstate-ments.On April 19, 1963, the Union won a Board-conducted election, and theRespondents promptly closed the cafeteria.Our principal issues are whether theRespondents (1) invalidly suspended Bowers on April 12; (2) interrogated andthreatened employees, and solicited an employee to eavesdrop upon union activities,during March and April; (3) closed the cafeteria and discharged the employees be-cause the Union won the election; and (4) refused to bargain collectively with theUnion on and after April 19.C. Thesuspension of BowersOn February 1, 1963, Bowers was reinstatedpursuantto the court's decree.OnApril 12, a week before the election, Bowers was suspended for 4 days, 2 of whichwere his regular days "off."He was back at work on April 17. As will appear,the Respondents are alleged to have engaged in conduct violative of Section8(a)(1)before Bowers' layoff.The issues involving the layoff will be resolved first, how-ever, because they present the best vehicle for resolutions of credibility.According to the General Counsel, Bowers wasthe leading unionadherent amongthe employees, and the Respondents suspendedhim inan effort to coerce other em-ployees to vote against the Union.The Respondents' hostility to Bowers is reflectedin the case cited above and-in comments about Bowers which a representative ofmanagement made in preelection speeches to employees on April 17 and 18, dis-cussed hereinafter.Too, the Respondents' hostility toward the Union is clearlyestablished by the record herein. It does not follow, however, that Bowers wassuspended because of his adherence to the Union.According to the Respondents,Bowers became an unsatisfactory employee after his reinstatement on February 1and he was suspended for valid disciplinary reasons.There is testimony for theRespondents that Bowers was absent from work or reported late upon occasion, thathe slept during working hours, that he was insubordinate, and that he had to bedirected to perform tasks which he knew to be within his duties.One such taskwas that a waiter, after carrying the tray of a customer to a table, should removedirty dishes from another table before resuming his place in the line of waiters whowere awaiting opportunities to serve customers.According to the Respondents,Bowers, after carrying the tray of a customer to a table, would hurry back to theline without first gathering dirty dishes in order to have a larger number of oppor-tunities to carry trays and thereby to obtain "tips." It is unnecessary to detail thetestimony concerning Bowers' alleged derelictions.This is so because the heart oftheGeneral Counsel's case, concerning Bowers' suspension is Bowers' credibility,and I cannot believe him in certain crucial respects.During June 1963, Bowerswas convicted of the crime of grand larceny, but the record does not disclose thedate that the crime was committed. - Bowers testified that he was not absent fromwork because of the criminal case, but that he had been absent uponoccasions when 142DECISIONSOF NATIONALLABOR RELATIONS BOARDhe was in jail for reasons which the record does not disclose? In addition, Bowersacknowledged having been absent from work on other occasions, and having beenlate to .work on still other occasions.Bowers impressed me as an unreliable wit-ness.He also impressed me as a person who, having been reinstated by force of acourt decree, was likely to have become insubordinate .3Turning to the events onthe day of the layoff, April 12, Bowers engaged in a dispute with another waiter,Henry Williams.The latter had the duty.that day of acting as waiter in the em-ployees' dining room when the employees ate their afternoon meal.Williams wasnot prompt in serving them.After the meal, Melvin Proctor, a headwaiter andsupervisor, observed Bowers talking with Williams, and Proctor heard Bowers usefoul language in addressing Williams and in speaking of Proctor.Thereupon,Proctor called Bowers aside because customers were present, and reproved Bowers,who said that Proctor could not tell him what to do.4 Proctor reported the in-cident to another headwaiter, Melvin Paxton, and together they reported it to themanager of the cafeteria, Morris Chesser.Bowers was called to Chesser's office.Chesser told him that he was being laid off until April 17 because of his conduct inthe dining room and his refusal to accept orders from Proctor .5Bowers asked tobe permitted to call Montgomery as a witness to the layoff (Montgomery had been-reinstated along with Bowers on February 1), and permission was granted.AfterMontgomery came to the office, Chesser repeated the reason for the layoff. I can-not credit Bowers' version of Chesser's remarks, set out in the footnote,6 nor am Ienlightened by Montgomery's version?Having found that Bowers was an unreli-able, untruthful employee and that he engaged in conduct on April 12 which war-ranted the layoff of only 2 working days' duration, I conclude that the Respondents.did not violate Section 8(a)(3) by the layoff.2 Bowers' conviction of the crime of grand larceny is properly considered in determin-ing his credibility..His having been jailed for undisclosed reasons is properly considered"in evaluating the defense that Bowers could not be counted upon to report to work3On February 6, 1964, I received by mail a paper which appears to be a Thermo-Faxreproduction of a newspaper clipping that tells of an attempted holdup.According tothe clipping, two men were charged with robberyOne of the men is identified as" ^Colosses Bowens "Typewritten material appearing alongside the newspaper item recites.that the clipping is from the January 27 edition of the Arkansas Gazette, published in.Little Rock, and that "Colosses Bowens" is Cololsees BowersWhoever sent the repro-duction to me did so anonymously. The envelope 'bears a New Orleans postmark, but no.return name or addressObviously, the clipping was sent tome ina cowardly and con-temptible effort to induce me to discredit Bowers.On February 10, I wrote to all attor-neys in the case, explaining what had occurred, enclosing copies of the communication tome and the envelope in which it arrived, and expressing confidence that no attorney imthe case had had anything to do with the matter. On February 12, counsel for the Re-spondents, whose office is in New Orleans, replied, assuring me that he had had no con-nection with the matter. In evaluating Bowers' credibility, I have given no weight to,the communication.4These findings are based upon the testimony of Proctor, a witness for the Respond-ents.Williams was not a witness.Bowers acknowledged having talked with Williamsconcerning the latter's serving employees, but Bowers unconvincingly denied having been-critical ofWilliams and having been reproved by Proctor.Bowers also unconvincinglydenied having been insubordinate to ProctorGThis finding is based upon the testimony of Proctor" Similar testimony was given byother witnesses for the Respondents, namely, Paxton, 'Chesser, and Ray Barrett, assistantto ChesserAs will appear, I discredit Paxton and Chesser in several instances.More-over, Chesser's testimony concerning the report to him by Proctor appears to exaggerate-the foul language which Bowers used in speaking to Williams.'Bowers testified that, before Montgomery was called to the scene, Chesser said that"the company was upset, a lot of people was nervous and jittery, and said that he had tocallme back under control."Subsequently, inMontgomery's presence, according to.Bowers, Chesser "said the company was nervous and everybody was confused, said peoplewere under the impression that he couldn't correct them any more on account of the[union]meeting that they had had the night before and he said, 'I'm going to have tolay you off for five days to get you back under control'" There is no testimony byMontgomery for the General Counsel or by any witness for the Respondents to supportBowers' testimony that Chesser referred to a union meeting.7Montgomery's' testimony is brief.According to Montgomery, Chesser told Bowers that.Chesser "was going to have to lay him off because he had caused too much confusion.among the people, people had gotten so that they didn't want to obey him and thoughtthat he didn't have authority to fire anyone." MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.143`D. 'Interference,restraint,and coercionThere is testimony by Bowers, contradicted by Paxton, that on March' 8 Paxtontold Bowers that Paxton had heard that Bowers wassoliciting unionmembers amongthe employees and that Bowers would "get manypeople in alot'of trouble and getpeople out of a job . . "; that on April 3 Paxtonmade similarremarks to Bowers;that on April 6 Paxton inquired whether Bowers wasstill solicitingmembers, sayingthat Bowers "was going to have everybody in trouble" and that ". . . Morrison'sis not goingto have a union"; and that on April 10 Paxton asked Bowers "to pleasequit" soliciting members, repeating that "Morrison was not going to have a union"and thatBowers was"just getting everybody in trouble." I have expressed myinability to credit Bowers.Inote at this point that in certaininstancesPaxton,also did not impress me as a truthful witness, and I do not credit his denials thathe made the remarks attributed to him by Bowers.On the other hand, in viewof Bowers' unreliability, and the fact that Bowers' testimony is uncorroborated, Iconclude that the General Counsel has not sustained his burden that Paxton spoketo Bowers as set forth above.During early March, when Paxton and Montgomery were ridingin anautomobile,Montgomery inquired what Paxton thought of the Union and of Montgomery'sand Bowers' organizing efforts.8Paxton replied that if the efforts should be success-ful, the employees would be "out of" their jobs.9On or about the day thatMontgomery and Paxton talked, Manager Chesser spoke to Montgomery.Chesserinquired if Montgomery thought that Montgomery and Bowers, were "doing the rightthing in trying" to organize the employees, saying too that many of the employeeswere in debt, that organization of the employees "would get a lot of people out ofjobs," and that "Morrison. Cafeteria definitely would not be run by a union." 10About a week before the election, which was conducted on April 19, Chesser askedhis secretary and bookkeeper, Carolyn Abernathy, who was ineligible to vote becauseshe had been excluded from the appropriate unit, whether she had heard any em-ployees talk about the Union.Chesser requested that -Abernathy "kind of stayaround in the dressing room" in an effort to overhear conversations among the em-ployees concerning the Union, and to report to him anything which she might hear.Turning to a conversation between Chesser andanother employee, about April 15 Rosemary Collins asked him whether,the cafeteriawould be closed in the event that the Union should be selected by the employees to,represent them.Chesser answered, "Probably so" because the cafeteria was not"making any money." 12 In summary, I find that the Respondents violated Section8(a)(1) by Paxton's statement to Montgomery that the employees would be "outof" jobs if the organizational efforts should be successful, by Chesser's conversationwith Montgomery in which Chesser saidinter,aliathat the cafeteria would be closedI In the initial case against Morrison Little Rock, previously cited, the Trial Examinerfound at 135 NLRB 1330 that in 1961 Paxton was sympathetic to the effortsto organizethe employees'OThe findings concerning this conversation are based upon Montgomery's testimony.On the other hand, Paxton testified unconvincingly that, although he and Montgomeryrode in the automobile for about3 miles,he maintained an absolute silence while Mont-gomery repeatedly asked questions about the Union, such as "whether the company wouldclose the cafeteria," what Paxton thought about the Union, who would win the election,and "several more questions"10The findings concerning this conversation are based upon the testimony of Mont-gomeryOn the other hand, Chesser denied that he ever spoke to Montgomery or to anyother employee about the UnionI am unable to credit that denial in view of the Re-spondents' clear opposition to the Union, Chesser's demeanor, and the reliable evidencethat he spoke with other employees concerning the Union, as described below"The findings concerning conversations between Chesser and Abernathy are based upon,the latter's testimony.She was a witness for the General Counsel. On the other hand,Chesser denied that he spoke with Abernathy about the Union. I cannot credit the denial,Abernathy impressed me as truthful although she was unable to remember the details ofany report which she had given to ChesserAccording to Abernathy, it had "been toolong" from the date of a report to the date that she testified, and there is nothing in therecord to indicate that the subject was of such interest to her as to be impressed uponher memory.Moreover, she was Chesser's secretary for 6 monthsor more— andthe recorddoesnot reflect that she bears any hostility toward him or either of the Respondents.12This finding is based uponCollins' testimony.Chesser's version is that he answeredCollins' question by saying that he did not know and that the "cafeteriais losing lots ofmoney andwhat the officials of the company would do [he did not] know." 144DECISIONS' OF NATIONAL LABOR RELATIONS BOARDif those efforts should succeed, by Chesser's solicitation of Abernathy to report to himconcerning union activities,and by Chesser's statement to Collins that the cafeteriaprobably would be closed if the employees should select the Union to represent them.On April 17,18, and 19 the employees were addressedby James E.Holland, anofficer and director of Morrison Consolidated, the parent corporation.The last ofthe addresses followed soon after the election and notified the employees that thecafeteria was being closed.That address is mentioned in the next section of thisDecision.With respect to the addresses of April 17 and 18, the complaintallegesthat Holland threatened closure of the cafeteria.Bowers testified that Holland em-phasized that the employees should vote against the Union if they wanted to retaintheir jobs, and Mrs. Willie Johnson, another witness for the General Counsel, testifiedthat in the first address Holland said that the cafeteria probably would be closed ifthe employees should select the Union to represent them. In contradiction of thistestimony, the Respondent produced typed copies of Holland's addresses, and thewitnesses are agreed that Holland read, or appeared to read, everything that hesaid.The copies reflect that Holland marshaled arguments against the Union andurged the employees to vote against it, but the copies do not corroborate the testimonyof Bowers and Johnson. In the first address, Holland attributed to the Union a"rumor" that operation of the cafeteria had been profitable, and he said that thecafeteria had lost money month after month, and that "unless something can bedone to get us into a profit-making situation pretty soon we will be faced with a veryserious question as to how long we can afford to continue operating a cafeteria thatis consistently losing money for the company." In contrast to the quoted statement,Holland implied repeatedly that the cafeteria would remain open, as, for instance, inthe following remarks:I think you should know that your wages, your jobs and the other benefitshere are governed by only one thing-that is, your good work, good manage-ment, conditions in the food serving industry and whether we can make aprofit.Any future benefits will be made just as quickly without a unionrepresenting you as with one.*******We're going to pay as much as we can and still stay reasonably in line withother cafeterias.*******... just as fast as our progress permits, we expect to pass benefits on toour employees ... .*******Whether you recognize it or not, we are in this business together, and if thecompany can be successful by exercising sound business judgment,the employeeswill benefit accordingly.On April 18, Holland said that, in the event of a union victory at the polls,grievances and arbitration procedures would be established.He added that suchprocedures would be costly to "both the company and the union," and might causethe Union to raise the dues of its members.Holland also said:This union has nothing to do with our operating profitably; on the contrary itcould very easily be the means of our continuing to operate without a profitby causing constant friction between you and us.*******If you don't [vote against the Union], I'm afraid we'll all be in for considerablymore tension and trouble and a continuation of the upset conditions I justmentioned.In addition to the above remarks, Holland said, "Remember this: Union or nounion, we-not the union-will still sign the paychecks, and we-not the union-willstillmanage the cafeteria and furnish the money to make those checks good."I conclude that the record will not support a finding that Holland threatened closureof the cafeteria, although it is clear that lesser supervisors did so.E. The closing of the cafeteria;the terminationsof employmentThe election was conducted during the afternoon of April 19.The .Union won.At the end of the business day, Holland read to the employees an announcement thatthe cafeteria would not be open for business again.The announcement said that theunprofitable operation of the cafeteria since its opening in February 1961 was thebasis of the closing, that all employees would be offered employment .'at one-oranother" of the cafeterias operated by Morrison Consolidated, the parent corporation; MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.145and that "Mr. Chesser will telephone or otherwise get in touch with you as soonas he can determine where we can place you and you can come down and work thematter out with him."The Union, which had not been informed by the Respondents of the cessation ofoperations in Little Rock, promptly dispatched a telegram to the subsidiary corpora-tion requesting immediate negotiations concerning the cessation.On April 22, theUnion, which had filed charges in Case No. 26-CA-1514 concerning Bowers' sus-pension, filed its initial charge in Case No. 26-CA-1520 alleging violations of Sec-tion 8(a)(1), (3), and (5) in the closure of the cafeteria and the terminations ofemployment.On the same day, Cy G. Lowe, an industrial relations consultant inNew Orleans who had been retained by the parent corporation, telegraphed the Unionthat the cessation had been "solely for economic reasons" and that, upon request oftheUnion, documents to establish such reasons would be made available to theUnion.On April 23 and 24 the employees, numbering nearly 50, a few of whom were notin the appropriate unit, went to the cafeteria to obtain their paychecks.They wereinterviewed individually by Chesser and his assistant, Barrett.Each employee wasoffered a job in 1 of 16 cafeterias in the chain, but in each instance the location hadbeen determined by the Respondents and the employee had no choice between loca-tions.13The vast majority of the employees declined, about a dozen expressed in-decision and later declined, while about a half dozen accepted.Chesser spoke tosome of the employees, but not to all of them, about transportation expenses to thenew locations.The record does not disclose exactly what he said.14On April 27, the Union's attorney, Youngdahl, wrote to Lowe, saying that hewished to see the documents referred to by Lowe in the telegram of April 22, thathe was distressed that the Respondents had taken unilateral action following theUnion's telegram of April 19, and that the Union wished to bargain "on all the details"of the closure, including transfers of employees to jobs in other cafeterias.OnApril 30, Lowe telephoned Youngdahl and arranged a meeting for May 3 in LittleRock.On the latter day, representatives of the Respondents and the Union met.The Union's position appears to have been basically a protestation of the Respond-ents' unilateral actions, coupled with a determination to press its unfair labor practicecharges, while the Respondents sought to justify their conduct.Certain economicdata concerning the cafeteria were given to the Union, and later during the monthadditional data were given. (The data are discussed below.)According to Lowe,his explanation for the Respondents' having dealt with the employees individually,instead of with the Union, concerning transfers of employees to other cafeterias, wasthat the Respondents "were interested in saving time" and sought to arrange thetransfers as quickly as possible.That explanation is manifestly less than candid.It also assumes that an employer's desire to "save time" is paramount to employees'statutory rights.There were no further meetings between the Union and theRespondents.Turning to the economic data which the Respondents submitted in defense, itshould be noted first that the cafeteria was not located in downtown Little Rock,but in a shopping center within a residential area. Space in the center was leasedby the Respondents.At the time of the hearing, the center had not been fully de-veloped and, in particular, efforts by the center's owners to have a department storelocated there had been unsuccessful.During March 1961, the first full month inwhich the cafeteria was operated, it had its highest number of customers, 43,200.During the period of April through August, the number fluctuated between about38,400 to 40,100, following which the number declined during the next 3 months to"The 16 cafeterias (not the entire number in the chain) are located in Mobile andMontgomery, Alabama ; Daytona Beach, Jacksonville, Ocala, Sarasota, Tampa, and WestPalm Beach, Florida ; Columbus and Savannah, Georgia ; Shreveport, Louisiana ; Jackson,Mississippi ; Columbia and Greenville, South Carolina ; and Chattanooga and Nashville,Tennessee.14Chesser testified that he offered payment of transportation expenses, including move-ment of household goods, to all employees except those who promptly rejected the offersof transfer to employment elsewhere and left his office before he could explain that thetransfers would be without expense to the employees.On the other hand, Barrett, alsoa witness for the Respondents, testified that Chesser "told those who wanted" transfers,and those who did not leave before Chesser could complete his remarks, that "their trans-portation would be paid," but Barrett could not recall that Chesser told any employeewhat be meant by the word "transportation," nor could Barrett recall that there had beenany discussion with any employee concerning whether the Respondents would bear the costofmoving the employee's family.760-577-65-vol. 148-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDless 33,000.The number rose during December to about 36,700, and then droppedto less than 29,000 during January 1962.From February through August, thenumber fluctuated between about 29,200 and 33,600, following which there was adecline each month through January 1963 when the number was about 21,800.During February and March the number increased,reaching nearly 28,000 duringthe latter month.During the 19 days of operation in April, the number of customerswas at a monthly rate of about 26,100.With respect to dollar volume,the record shows that the Respondents'fiscal yearends on October 31, that during the 9 months in which the cafeteria was open duringthe fiscal year ending October 31, 1961, during the entire next fiscal year, and duringthat portion of the 1963 fiscal year in which the cafeteria was open,itwas operated ata financial loss, theamounts chronologically being $3,100, $12,525, and $13,238.These figures are not attributable entirely to a lack of customers, however, for rea-sons set out in the footnote.15When these figures are broken down by months, itappears that the cafeteria operated at a profit for 4 of the 5 months during the fiscalyear 1961, 3 of the 12 months during the fiscal year 1962, and none of the 5 anda fraction months during the fiscal year 1963. It does not follow, however, thatthe cafeteria was closed on April 19, 1963, for economic reasons alone, and theRespondents, while asserting that closure of the cafeteria had been considered foras long as a year, concede frankly that the cafeteria would not have been closed onApril 19 if the Union had lost the election and that no decision had been made beforeApril 19 to close the cafeteria by a particular date if it should have continued to op-erate at a loss.Nevertheless, the Respondents argue that the closure was dueentirely to economicreasons.According to Holland and Lowe, shortly after theelection the latter advised the former that negotiations with the Union would resultin additional costs to the subsidiary corporation over and above any costs that mightresult from improved working conditions. In particular, Lowe spoke to Holland offees to be paid to anyone whom the Respondents might select to represent them innegotiations, the fact that grievance and arbitration proceedings cost money, thatthere would be attorneys' fees in the event that the Respondents should have to defendthemselves against unfair labor practice charges, and that there would be bookkeepingcosts in the maintenance of seniority lists.To some extent, this advice was notnew to Holland, who had spoken to the employees on April 18 concerning the costof handling grievances, perhaps through arbitration, and of "having a lawyer"participate in such proceedings.Following the conversation between Holland andLowe, the former telephoned the president of the parent corporation, as well asthe Respondents' attorney, and the president authorized closing the cafeteria.Hol-land then notified the employees, as described above.I cannot agree with the Respondents' assertion that the cafeteria was closed solelyfor economic reasons.As recited, the closure was triggered by the Union's victoryin the election. If the employees had not selected the Union to represent them, theywould have retained their jobs for an indeterminable length of time. It is true thatthe cafeteria was not a profitable operation, due partly to a shortage of customersand partly to the cost of having engaged in unfair labor practices. See footnote 15,supra.The Respondents say, however, that when the employees exercised theirstatutory right to union representation, this exercise meant increased costs in theoperation of the cafeteria and, therefore, that the Respondents were motivated solelyby economic considerations, rather than hostility to the Union, in closing it.TheRespondents' use of words amounts, at most, to a distinction without a differencewhich does not serve to hide the Respondents' basic purpose in closing the cafeteria.Of course, the Respondents could anticipate that increased costsmightflow fromcollective bargaining.That is a fact of industrial life which is inherent in the policyof the Act. It does not afford a defense here, however. To paraphrase a determina-tion of the Board in another case, the Respondents' argument that they shut downbecause they could not afford to deal with the Union ignores the possibility that ifthey had bargained in good faith they may have found the Union's interest in con-tinued employment for the employees such that the Union's position during bargain-15The last figure,$13,238,includes a loss of $4,435 for April 1963.That loss far ex-ceeds the loss in any other month and may be contrasted with the loss for the month nextpreceding,March 1963, which was $547 It is a reasonable inference that the loss forApril includes expenses incident to,and following,the closing of the cafeteriaMore-over, the figures which reflect the losses for the 3 fiscal years include, on a pro ratabasis, backpay to the dischargees (Bowers,et al.)In the case mentioned above.Accord-ing to the Respondents, the backpay totaled $7,19'8.According to the Union, it totaled$10,039The record does not disclose the extent to which the cafeteria's losses may re-flect other expenses in connection with that case, such as attorneys' fees, and costs oftranscript and printed briefs, etc MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.147ing would have been sympathetic to the Respondents' problems.EstiNeiderman,et al, d/b/a Star Baby Co.,140 NLRB 678, 680.16When the Respondents closedthe cafeteria without notice to the Union concerning that action and without anoffer to bargain about it, and when the Respondents, a few days later, ignored theUnion's telegram of April 19 and dealt unilaterally with employees concerning workin other cafeterias in the chain, the Respondents demonstrated that their hostilityto collective bargaining, exemplified by violations of Section 8(a)(1) and (3) in 1961and violations of Section 8(a) (1) in 1963 before the closure, had not ceased.In their brief, the Respondents rely uponMount Hope Finishing Company v.N.L.R.B.,211 F. 2d 365 (C.A. 4); andN.L.R.B. v. New Madrid ManufacturingCompany and Harold Jones, d/b/a Jones Manufacturing Company,215 F. 2d 908(C.A. 8).Those cases were decided in 1954.They are distinguishable on the factsfrom the instant case, but the distinctions need not be detailed because I, as a TrialExaminer, am bound by the Board's interpretations of the law unless and until theSupreme Court should decide to the contrary,InsuranceAgents' InternationalUnion (The Prudential Insurance Company of America),119 NLRB 768, reversedon other grounds 260 F. 2d 736, and 361 U.S. 477.A recent case will be dia-positive of the issues here if the Board's views should be sustained. SeeDarlingtonManufacturing Company, et al. v. N.L.R.B.,325 F. 2d 682 (C.A. 4), denying en-forcement of 139 NLRB 241; petition for certiorari filed by the Board on Febru-ary 28, 1964 [cert. granted 377 U.S. 903, Apr. 20, 1964]. In that case, the courtof appeals, sitting en banc, divided 3 to 2 in denying enforcement.The court'sopinions were issued after briefs had been filed in the instant case, which doubtlessaccounts for the fact that the Respondents here did not cite the majority opinion ofthe court inDarlingtonas controlling 17 Judge Bell, dissenting, stated the questionwhich was posed there and is posed here:In my opinion the question presented to this court is whether an employercommits an unfair labor practice when he closes down a part of his businessin order to discourage the practice and procedure of collective bargaining andto retaliate against his employees for exercising their freedom of self organiza-tion under the National Labor Relations Act.Judge Bell answered the question in the affirmative, as the Board had done, and, asstated, the Board's view is controlling here.Accordingly, I find that the Respond-ents, by closing the cafeteria in Little Rock under the circumstances and -for thereasons found, thereby terminating the employees' employment in that city, violatedSection 8(a) (3) and (1). I find also that the Respondents, by unilaterally closingthe cafeteria and by unilaterally dealing with employees concerning employment atcafeterias elsewhere, violated Section 8(a)(5) and (1). I add that my conclusionsare not inconsistent with the court's opinion inAdams Dairy,citedsupraat foot-note 17. In that case the employer and union had bargained collectively for years,and it was undisputed that the employer's decision to terminate certain operations'was not founded in whole or in part on antiunion motivation. The basic questionwas whether such decision was a mandatory subject of bargaining.The court heldthat the employer's decision "to terminate a phase of its business and distribute allof its products through independent contractors was not a required subject of col-lective bargaining."The court added, significantly here, that "[a]fter that decisionhad been made, however, Section 8(a)(5) did require negotiation with refeience to""This Is not tosaythat an employer may not discharge all his employees and with-draw from the market If theresultsof collective bargaining have in his judgment madecontinued operation economically unsoundAn employer who has afforded his employeestheir full statutory rights and has bargained in good faith, and then changes or dis-continues operations in the belief that he is financially unable to withstand or to meettheirUnion's economic demands, violates no proscription contained in the Act "Thisquotation is from the Board's brief inN.L R.B. v. Esti Neiderman and Gizela Eisner, in-dividuallyand as co-partnersd/b/a Star Baby Co.,now pending in the Court of Appealsfor the Second Circuit, No. 28626 [334 F 2d 601]"TheNew Madridcase cited by the Respondents arose in the same circuit as the in-stant case(See the discussion of theNew Madridcase in the Board'sDarlingtonde-cision, 139 NLRB 241, 249-250 )Later cases in that circuit support the remedy to berecommended hereinSee, e g, that portion of Judge Bell's dissenting opinion inDarling-tonIn which he discussedN L R B v Missouri Transit Company, et al,250 F 2d 261(C.A 8). .See tooNLRB. v. Adams Dairy, Inc,322 F. 2d 553(C.A. 8), which Is re-ferred to below and in which the Board's petition for certiorariwas filed on January 9,1964. 148DECISIONS OF NATIONAL LABOR,RELATIONS BOARDthe treatment of the employees who were terminated by the decision,"and in thisconnection, the court was of the view that "jobs available to the displaced employeesin other plants which might be owned by the respondent" constitute a subject fornegotiation.IV.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, I shallrecommend that they cease and desist therefrom and that they -take affirmative actiondesigned to effectuate the policies of the Act.The General Counsel requests in hisbrief that I recommend that the Respondents be required to "reinstate" the LittleRock operation and offer employment therein to all discriminatees.According tothe General Counsel, "effectuation of the policies of the Act requires no less thanrestoration of thestatus quo ante."I reject the General Counsel's request.TheRespondents did not own the space which was occupied by the cafeteria.Thatspace was leased from the owners of the shopping center.During August 1963,4 months after the cafeteria was closed, the space was reopened as a cafeteria by aperson or organization unconnected with the Respondents. Insofar as appears, thatcafeteria is still in operation, and the contractual rights and obligations of theshopping center's owners and the new lessee cannot be disrupted by any orderagainst the Respondents herein.Next, it would be ineffectual to recommend thatthe Respondents seek other space in the shopping center or elsewhere in Little Rock.Consequently, I shall make other recommendations respecting employment for theemployeesin aneffort to require the Respondents to rectify the effects of the unfairlabor practices.At the time of the hearing, Morrison Little Rock retained its corporate existencealthough it was not engaged in business anywhere. I shall recommend that, ifMorrison Consolidated should resume business in Little Rock under its own nameor the name of any of its subsidiaries, it shall, upon request, bargain collectivelywith the Union as the exclusive representative of employees in the unit set forthunder Conclusion of Law No. 2 below, and embody in a signed agreement anyunderstandingwhich may be reached.With respect to the rights of employees to employment at other cafeterias inMorrison Consolidated's chain, the Respondents say in their brief:Respondent here made bona fide offers of transfer to the employees, tenof. which were accepted ... six of whom followed through and reportedto the new locations.Transportation expenses were offered to the employeesin each instance.and all the employees were treated evenly and withoutany favor among them.Accordingly,it is the Respondent'sposition herethat all was done that could be done to give fair and legal treatment to theemployees under the unfortunate circumstances of terminating the cafeteriaoperations in Little Rock ... .This contention is unpersuasive.Lowe testified for the Respondents that onApril23 there were enough vacancies in the numerous cafeterias to afford a job toeach employee.Nevertheless,each employee was offered a job in one city only,a city of the Respondent's choice in each instanceMoreover,the very act of theRespondents in offering transfers to employees was in breach of the Respondents'duty to bargain collectively with the Union concerning the matter.Too, wehave seen in footnote 14 that the Respondents did not explain to each employeethat a transfer would be at the Respondents' expense.These circumstances dictatethe finding that the Respondents, which objected to having union adherents in theiremploy, did not make bona fide offers of transfers,but sought to handle the matterin sucha wayas to limit the number of acceptances.I shall recommend that, inthe event the Respondents should not resume business in Little Rock, Morrison Con-solidated offer to each person who was on Morrison Little Rock's payroll duringApril 1963(exclusive of the six persons who were transferred to work in othercafeterias)substantially equivalent employment(The Chase National Bank of theCity of New York, San Juan, Puerto Rico, Branch,65 NLRB 827) in MorrisonConsolidated's chain of cafeterias, without prejudice to his or her seniority or otherrights or privileges,to the extentthatpositions are available in those cafeterias.Availablepositions shall be distributed among the discharged persons in accord-ancewithMorrison Consolidated's usual method of operation under curtailedproduction,without discrimination against any employee because of union affilia-tion or activities, following the system of seniority, if any, customarily applied byMorrison Consolidated.Any remaining discharged persons for whom no work is MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.149 -available under the foregoing arrangement shall be named 'on a preferential hiringlistand thereafter, in accordance with such list, shall be offered employment intheir former or substantially equivalent positions as such employment becomesavailable and before other persons are hired for such work. I shall recommendalso that the Respondents offer to pay each person the travel and moving expensesinvolved in, moving his or her family and household effects.DarlingtonManu-facturing Company, et al.,139 NLRB 241 at 258-259.With respect to all persons within the appropriate unit, I shall recommend thatMorrison Consolidated "bargain with the Union for the 'purpose of reaching anagreement as to the mode of operation of the preferential hiring lists, and as tothe terms and conditions under which the former employees" of the Respondents"may, if they desire, obtain employment at other" cafeterias and restaurants oper-ated by Morrison Consolidated directly or through subsidiaries.DarlingtonManufacturing Company et al., supra,at 259.With respect to backpay for each person who ceased working for Morrison LittleRock as a consequence of the cafeteria's closure, I shall recommend that the Re-spondents make whole each of such persons (many of whom are named in thecomplaint and in Respondents' Exhibit No. 1) for any loss of pay he or she mayhave suffered as a result of the Respondents' unfair labor practices, by payment tohim or her of a sum of money equal to that which he or she normally would haveearned from the date that he or she ceased work following the cafeteria's closure 18to the date that backpay shall be tolled as described below, less his or her netearnings(Crossett Lumber Company,8 NLRB 440, 497-498) during said period,the payment to be computed on a quarterly basis in the manner established inN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344, with interest at6 percent per annum,Philip Carey Manufacturing Company, Miami Cabinet Divisionv.N.L.R.B.,331 F. 2d 720 (C.A. 6), and cases cited therein. Backpay for each suchperson shall terminate under any of the following circumstances, whichever occurredor may occur first: (1) the day that he or she may be offered substantially equivalentemployment in Little Rock in a cafeteria operated by the Respondents, (2) theday that he or she secured or may secure substantially equivalent employment (a)with another employer or (b) by transfer to a cafeteria in Morrison Consolidated'schain, and (3) the date his or her name may be placed on a preferential hiringlistas provided above.A further qualification upon the Respondents' liabilityfor backpay is that they shall have the opportunity in the compliance stage of thisproceeding to show that the cafeteria in Little Rock would have been closed asof a particular date if the employees had not selected the Union to represent them onApril 19, 1963.Darlington Manufacturing Company, et al., supra,at 254.I shall recommend that the Respondents preserve and, upon request, make avail-able to the Board or its agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and. reports, and all otherrecords necessary to analyze the amount of backpay due and the rights to reinstate-ment under the terms of this Recommended Order.In accord with the Board's Decision inDarlington,and in view of the fact thatnotices to employees cannot now be posted by the Respondents in the cafeteriain Little Rock, I shall recommend that the Respondents send, by first class mail,appropriate notices to the persons who were in their employ in Little Rock duringApril 1963, at such persons' last known addresses, and that the Respondents pub-licize the notices in one of the principal daily newspapers in Little RockIn addi-tion; and because a widespread posting of notices is essential to rectify the effectsof the Respondents' unfair labor practices, I shall recommend that Morrison Con-solidated post notices in all of its places of business, whether operated directly orthrough subsidiaries.19In order to make effective the interdependent guarantees of Section 7 of theAct, I shall recommend that the Respondents cease and desist from infringing inany manner upon the rights guaranteed in said section.N.L.R.B. v. Express Pub-lishingCompany,312 U.S. 426;N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532(C.A. 4).18Forthe vast majorityof personsthis date is April 20, 1963.""'Its closure was intended to be and was a grim deterrent to thethousands of em-ployees inthe affiliated plants who might entertainsimilar notions of unionization,"Judge Belldissenting inDarlingtonManufacturting Company, et al v. N L R B ,325 F. 2d682 (C.A. 4) 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Upon the basis of the above findings of fact,and upon the entirerecord in thecase, I make the following:CONCLUSIONS 'OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.-2.All dishwashers, cooks, busboys, waiters, counter employees, cleanup employees,and stockroom employees at the Respondents' Little Rock, Arkansas, cafeteria, ex-cluding confidential secretary, headwaiters, cashiers, guards, watchmen, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.3.On April 19, 1963, the Union was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining.4. By interfering with, restraining, and coercing employees in the exercise of theirrights under the Act, by discouraging membership in the Union through discrimina-tion in employment, and by refusing to bargain collectively with the Union, theRespondents have engaged in and are engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1), (3), and (5) and Section 2(6)and (7).5.The allegations of the complaint that the Respondents invalidly suspendedBowers on April 12, 1963, have not been sustained.RECOMMENDED ORDERUpon the entire record in the case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I hereby recommend that: 20A. The Respondents, Morrison Cafeterias Consolidated, Inc., and Morrison Cafe-teria Company of Little Rock, Inc., their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Hotel-Motel, Restaurant EmployeesUnion, Local No. 200, Hotel and Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, as the exclusive representative of all employees in theappropriate unit.(b) Discouraging membership in said labor organization, or in any other labororganization of their employees, by closing a cafeteria or other business establish-ment and discharging their employees, or by discriminating in any other mannerin regard to their employees' hire or tenure of employment or any term or conditionof employment.(c) Interrogating employees concerning union activities, threatening to terminatebusiness operations if employees should select a labor organization to representthem, and soliciting employees to eavesdrop on union activities and to report tomanagement concerning such activities.(d) In any other manner interfering with, restraining, or coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is necessary to effectuate the policiesof the Act.(a) In the event that the Respondents should resume operations in Little Rock,Arkansas, upon request bargain collectively with the above-named labor organiza-tion as the exclusive representative of all employees in the aforesaid unit and, if anunderstanding should be reached, embody such understanding in a signed agreement.(b) Offer employment to all persons who lost their jobs because of the closureof the cafeteria in Little Rock, and make whole all persons for any losses of pay, inthe manner set forth in the section of this Decision entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records as set forth in the sectionof this Decision entitled "The Remedy."(d) Place as advertisements, once a week for 8 consecutive weeks in one of theprincipal daily newspapers of Little Rock, signed copies of the attached notice20 If this Recommended Order should be adopted by the Board, the words "the NationalLabor Relations Board hereby orders" shallbe substitutedfor the words"I herebyrecommend." MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.151marked "Appendix," which shall be ,prepared for the Respondents by the RegionalDirectorfor Region 26.21(e)Mail to each person who was formerly employed by the Respondents inLittleRock, at his or her last known address, signed copies of said notices (to beprepared by said Regional Director), as provided in the section of this Decision,entitled "The Remedy."(f)Notify said Regional Director, in writing, within 20 days from the receiptof this Decision, what steps,the Respondents have taken to. comply herewith.22B. The Respondent, Morrison Cafeterias Consolidated, Inc., its officers, agents,successors, and assigns, shall take the following additional affirmative action whichis necessary to effectuate the policies of the Act:1.Bargain collectively with the above-named labor organization with respect tothe reinstatement of employees, in the manner set forth in the section of this Decisionentitled "The Remedy."2.Post at each of its business establishments in various States, whether suchestablishments be operated by this Respondent directly or through subsidiaries, copiesof the attached notice marked "Appendix." 23 Copies of said notice, to be preparedby the Regional Director for Region 26, shall, after being duly signed by this Re-spondent's representative, be posted by it immediately upon receipt thereof, and bemaintained by it for at least 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.24 Reasonablesteps shall be taken by this Respondent to insure that said notices are not altered,defaced, or covered by any other material.3.Notify said Regional Director, in writing, within 20 days from the receipt ofthisDecision, what steps this Respondent has taken to comply with provisions B, 1,and 2, above 25It is further recommended that the complaint be dismissed insofar asitallegesthat the Respondents invalidly suspended Cololsees Bowers on April 12, 1963.21 If this Recommended Order should be adopted by the Board, the words "as Orderedby" shall be substituted for "as Recommended by a Trial Examiner of" In the notice.In the further event that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Appeals, Enforcing anOrder of" shall be inserted immediately following "as Ordered by."22 If this Recommended Order should be adopted by the Board,this provision shall bemodified to read: "Notify said Regional Director, in writing, within 10 days from the dateof this Order, what steps the Respondents have taken to comply herewith."23 See footnote 21,supra.u For the purposes of this provision(B, 2) only, the Regional Director,in preparingcopies of the Appendix, shall delete the name "Morrison Cafeteria Company of LittleRock, Inc." and the word "and" which precedes it.a If this Recommended Order should be adopted by the Board, this provision shall bemodified to read. "Notify said Regional Director, in writing, within 10 days from the dateof this Order, what steps this Respondent has taken to comply with provisions B, 1 and 2,above."APPENDIXNOTICE TO ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board,we arepostingthis notice to inform our employees of rights guaranteed to them inthe National Labor Relations Act.WE WILL NOT discourage membership in Hotel-Motel, Restaurant EmployeesUnion, Local No. 200, Hotel and Restaurant Employees and Bartenders Inter-national Union, AFL-CIO, or in any other labor organization of our employees,by closing a cafeteria or other business establishment and discharging our em-ployees, or by discriminating in any othermanner inregard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT interrogate employees concerningunionactivities, threaten toterminate business operations if they should select a union to represent them,or solicit employees to eavesdropon unionactivities and to reportto manage-ment concerningsuch activities.WE WILL NOT violate any of the rights which our employees have under theNational LaborRelationsAct tojoin a union andto engagein union activities,or not to joina unionand notto engagein such activities. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL, in the manner required by the National Labor Relations Board,offer all our former employees in Little Rock, Arkansas, full reinstatement totheir former jobs if we should open another cafeteria in Little Rock, or sub-stantially equivalent jobs in other cafeterias in theMorrison chain.Therewill be noloss ofseniority or other rights by any employee.WE WILL give backpay to all our former employees to cover the earningsthey lost because we closed the cafeteria in Little Rock and discharged them.WE WILL, in the event that we resume operations in Little Rock, bargainupon request with Local No. 200 as the exclusive representative of employeesin the bargaining unit described below, and we will embody, in a signed agree-ment any understanding reached.In the event that we should not resume operations in Little Rock, MorrisonCafeterias Consolidated, Inc., will bargain collectively with Local No. 200 con-cerning the transfer of employees to jobs in other cafeterias in our chain.Thebargainingunit is:All dishwashers, cooks, busboys, waiters, counter employees, cleanupemployees, and stockroom employees at our Little Rock cafeteria, exclud-ing confidential secretary, headwaiters, cashiers, guards, watchmen, andsupervisors as defined in the Act.All our employees are free to become or remain members of Local No. 200, orany other union, and they also are free to refrain from joining any union.MORRISON CAFETERIAS CONSOLIDATED, INC., AND MORRISONCAFETERIA COMPANY OF LITTLE ROCK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-If any of our former Little Rock employees are currently serving in theArmed Forces of the United States, we will notify them of their right to full re-instatement or transfer upon application after discharge from the Armed Forces, inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If the employees have any questions concerning this notice or whether the Em-ployer is complying with its provisions, they may communicate with the Board'soffice at 3507 Federal Building, 700 West Capital Avenue, Little Rock, Arkansas,Telephone No. Fr. 2-4361, Extension 512.P.B. & S. Chemical Company, Hat-Ra Chemical Company, andPreston Chemical CompanyandChauffeurs, Teamsters andWarehousemen's Local Union No. 215, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.Case No. 25-CA-1785. August 4,1964DECISION AND ORDEROn April 30, 1964, Trial Examiner William Seagle issued his Deci-sion in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesviolative of Section 8(a) (1), (3), and (5) of the Act, and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as recommended in the attached Trial Examiner's Deci-sion.Thereafter, Respondents filed exceptions to the Trial Examiner'sDecision and a supporting brief and the General Counsel filed a briefin support of the Trial Examiner's Decision.148 NLRB No. 22.